DETAILED ACTION
WITHDRAWN REJECTIONS
1.     The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2.     The 35 U.S.C. 112, second paragraph rejection of Claim 6, of record on page 2 of the previous Action, is withdrawn.

3.     The 35 U.S.C. 112, second paragraph rejection of Claim 7, of record on page 2 of the previous Action, is withdrawn.

4.     The 35 U.S.C. 112, second paragraph rejection of Claim 8, of record on page 2 of the previous Action, is withdrawn.

5.     The 35 U.S.C. 112, second paragraph rejection of Claim 11, of record on page 2 of the previous Action, is withdrawn.

6.     The 35 U.S.C. 112, second paragraph rejection of Claim 12, of record on page 2 of the previous Action, is withdrawn.

7.     The 35 U.S.C. 112, second paragraph rejection of Claim 13, of record on page 2 of the previous Action, is withdrawn.

8.        The 35 U.S.C. 102(b)  rejection of Claims 1 — 2 and 10 — 12 as being anticipated by
Nerin et al (J. Agric. Food Chem), of record on page 2 of the previous Action, is withdrawn.

9.         The 35 U.S.C. 102(b) rejection of Claims 5 — 8 and 13 as being anticipated by Nerin
et al (J. Agric. Food Chem) as evidenced by EP 1477519 A1, of record on page 2 of the previous Action, is withdrawn.

10.          The 35 U.S.C. 102(b) rejection of Claim 9 as being anticipated by Nerin et al (J. Agric.
Food Chem) as evidenced by Kano et al (U.S. Patent Application 2015/0159117 A1), of record on page 2 of the previous Action, is withdrawn.

11.         The 35 U.S.C. 103(a) rejection of Claim 4 as being unpatentable over Nerin et al (J.
Agric. Food Chem), of record on page 2 of the previous Action, is withdrawn.


NEW REJECTIONS
Claim Rejections – 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.       Claims 1 – 2 and 10 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nerin et al (J. Agric Food Chem) in view of Seigel et al (U.S. Patent Application Publication No. 2007/0014953 A1) as evidenced by McKillip et al (U.S. Patent Application Publication No. 2014/0054193 A1). 
With regard to Claim 1, Nerin et al disclose a packaging film and an
additive that is Annexol (first paragraph, second column of page 7841), which is rosemary (fifth
paragraph, first column of page 7841) which is an antioxidant (first paragraph, second column
of page 7840) that slows oxidation of meat (second paragraph, second column of page 7840),
and therefore captures oxygen bound to myoglobin on the surface of the meat; the film
comprises external layers that are isotactic polypropylene (first paragraph, second column of
page 7841); oxymyoglobin in the meat therefore converts to deoxymyglobin; as shown in Figure
4, the total myoglobin on the surface of the meat product contains less than 5% metmyoglobin
within 36 hours; the isotactic polypropylene is also a sealant layer, because it is a polyolefin, as
stated in paragraph 0052 of the instant specification. It is not disclosed that the film is a high oxygen barrier film, but McKillip et al disclose that isotactic polypropylene is an oxygen barrier (paragraph 0003 of McKillip et al). Nerin et al fail to disclose the use of the film in a vacuum skin package. However, Seigel et al teach the use of a polypropylene film (paragraph 0158 of Seigel et al) comprising an antioxidant (paragraph 0177 of Seigel et al) that is rosemary (paragraph 0108 of Seigel et al) in a vacuum skin package or, alternatively, in a package that is not a vacuum skin package (for example, to overwrap a tray or in a vacuum skin package; paragraph 0212 of Seigel et al) for the purpose of providing a package that is clear (paragraph 0260). It therefore would have been obvious for one of ordinary skill in the art to provide for a vacuum skin package in order to obtain a package that is clear as taught by Seigel et al.
With regard to Claim 2, the rosemary is an extract (fifth paragraph, first column of page
7841).
With regard to Claim 10, the meat is fresh red meat (beef; first paragraph, first column of
page 7844).
With regard to Claim 11, the claimed time period is also disclosed by Nerin et al, as shown in Figure 4.
With regard to Claim 12, orientation is disclosed by Nerin et al (first paragraph, second column of page 7841).


14.            Claims 5 — 8 and 13 are rejected under 35 U.S.C. 102(b) as being anticipated by Nerin et al (J. Agric Food Chem) in view of Seigel et al (U.S. Patent Application Publication No. 2007/0014953 A1) as evidenced by EP 1477519 A1.
                 Nerin et al and Seigel et al disclose a packaging film as discussed above. With regard to Claims 5 — 8, the additive is provided by the process of EP 1477519 A1 (first paragraph, second column of page 7841 of Nerin et al), which is application as a coating (varnish applied on a film; paragraph 0001 of EP 1477519 Al).
                 With regard to Claim 13, the claimed amount of coating is not disclosed by Nerin et al. However, it would have been obvious for one of ordinary skill in the art to provide for the claimed amount of coating, as the claimed amount of metmyoglobin is disclosed.

15.           Claim 9 is rejected under 35 U.S.C. 102(b) as being anticipated by Nerin et al (J. Agric Food Chem) in view of Seigel et al (U.S. Patent Application Publication No. 2007/0014953 A1) as evidenced by Kano et al (U.S. Patent Application 2015/0159117 A1).
                Nerin et al and Seigel et al disclose a packaging film as discussed above. It is not disclosed that Annexol is water soluble, but Kano et al disclose that rosemary extract is water soluble (paragraph 0042 of Kano et al).

ANSWERS TO APPLICANT’S ARGUMENTS
16.             Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 2 and 5 – 13.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782